Filed 09/09/19                                            Case 19-25660                                                         Doc 7



           Nathan D. Borris, Esq. SBN 266090                    [Name; State Bar ID No.]
           1380 A Street                                        [Address]
           Hayward, CA 94541
           510-581-7113
                                                                [Telephone]
           Attorney for Debtor(s)


                                             UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF CALIFORNIA

           In re MICHELLE M. CASTANEDA                          )
                                                                )
                                                                )           Case No. 19-25660
                                                                )
                                                Debtor(s).      )

             RIGHTS AND RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

           It is important for Debtors who file a chapter 13 bankruptcy case to understand their rights and responsibilities.
           It is also important for Debtors to know what their attorney's responsibilities are, and to understand the
           importance of communicating with their attorney to make the case successful. Debtors should also know that
           they may expect their attorney to perform certain services.

           Unless otherwise ordered by the Court, an attorney retained to represent a Debtor in a bankruptcy case is
           responsible for representing the Debtor for all purposes in the case other than adversary proceedings. When
           appropriate, the attorney may apply to the court for compensation additional to the maximum initial fees set
           forth below.

           In order to assure that Debtors and their attorneys understand their rights and responsibilities in the
           bankruptcy process, absent a contrary court order, Debtors and their attorneys agree as set forth below.

           BEFORE THE CASE IS FILED, THE DEBTOR AGREES TO:

           1.        Discuss with the attorney the Debtor's objectives in filing the case.
           2.        Timely provide the attorney with accurate information, financial and otherwise, and all documentation
                     requested by the attorney.

           BEFORE THE CASE IS FILED, THE ATTORNEY AGREES TO:

           1.        Meet with the Debtor to review the Debtor's debts, assets, liabilities, income, and expenses.
           2.        Counsel the Debtor regarding the advisability of filing either a chapter 13 or a chapter 7 case, discuss
                     both procedures with the Debtor, and answer the Debtor's questions.
           3.        Timely prepare and file the Debtor's petition, plan, lists, statements, schedules, required documents
                     and certificates.
           4.        Review with the Debtor the completed petition, plan, lists, statements, schedules, required documents
                     and certifications, as well as all amendments thereto, whether filed with petition or later.
           5.        Explain which payments will be made directly to creditors by the Debtor and which payments will be
                     made through the Debtor's chapter 13 plan, with particular attention to mortgage and vehicle loan or
                     lease payments.
           6.        Explain to the Debtor how, when, and where to make the chapter 13 plan payments.
           7.        Explain to the Debtor how, when, and where to make post-petition mortgage and vehicle loan or
                     lease payments.
           8.        Explain to the Debtor that the attorney is being engaged to represent the Debtor for all purposes in
                     the case, except adversary proceedings, pursuant to Local Bankruptcy Rule 2017-1(a)(1).

           EDC 3-096 (Rev. 5/1/12)                            Page 1 of 3
Filed 09/09/19                                          Case 19-25660                                                         Doc 7



           9.     Explain to the Debtor how and when the attorney’s fees and chapter 13 trustee's fees are determined
                  and paid, and provide an executed copy of this document to the Debtor.
           10 .   Advise the Debtor of the necessity to maintain appropriate insurance including homeowner’s
                  insurance and liability, collision, and comprehensive insurance on vehicles securing loans or leases.

           AFTER THE CASE IS FILED, THE DEBTOR AGREES TO:

           1.     Keep the chapter 13 trustee and attorney informed of the Debtor's current address and telephone
                  number, and the Debtor’s employment status.
           2.     Inform the attorney of any change in the Debtor’s marital status, the commencement of any child or
                  spousal support obligation, or a change in any existing child support or spousal support obligation.
           3.     Inform the attorney of any wage garnishments or liens or levies on assets that occur or continue after
                  the filing of the case.
           4.     Contact the attorney promptly if the Debtor loses his/her job, encounters new or unexpected financial
                  problems, if the Debtor’s income increases, or if the Debtor receives, or learns of the right to receive,
                  money or other proceeds of an inheritance or legal action.
           5.     Contact the attorney promptly if the Debtor is sued during the case, or if the Debtor commences a
                  lawsuit or intends to settle any dispute.
           6.     Inform the attorney if any tax refunds to which the Debtor is entitled are seized or not received when
                  expected from the IRS or Franchise Tax Board.
           7.     Contact the attorney before transferring, selling, encumbering, refinancing, or otherwise disposing of
                  any personal or real property with a value of $1,000 or more.
           8.     Contact the attorney before incurring new debt exceeding $1,000.
           9.     Pay directly to the attorney any filing fees.

           AFTER THE CASE IS FILED, THE ATTORNEY AGREES TO:

           1.     Advise the Debtor of the requirement to attend the §341(a) meeting of the creditors and instruct the
                  Debtor as to the date, time and place of the meeting. In joint cases, inform the Debtor that both
                  spouses must appear.
           2.     Appear at the §341(a) meeting of creditors with the Debtor.
           3.     Timely serve the Debtor’s plan on the chapter 13 trustee.
           4.     Timely provide to the chapter 13 trustee the Domestic Support Obligation Checklist (form EDC 3-088),
                  Class 1 Checklist (form EDC 3-086), and Authorization to Release Information to Trustee Regarding
                  Secured Claims Being Paid By the Trustee (form EDC 3-087) required by Local Bankruptcy Rule
                  3015-1(b)(6).
           5.     Timely respond to objections to plan confirmation and, where necessary, prepare, file, and serve an
                  amended plan.
           6.     Prepare, file, and serve necessary modifications to the plan which may include suspending, lowering,
                  or increasing plan payments.
           7.     Prepare, file and serve any necessary amended statements and schedules and any change of
                  address, in accordance with information provided by the Debtor.
           8.     Object to improper or invalid claims, if necessary, based upon documentation provided by the Debtor.
           9.     Prepare and file a proof of claim, when appropriate, if a creditor fails to do so.
           10.    Prepare, file, and serve motions to modify the plan after confirmation, when necessary.
           11.    Prepare, file, and serve motions to buy, sell, or refinance property, when appropriate.
           12.    Prepare, file, and serve any other motion that may be necessary to appropriately represent the Debtor
                  in the case.
           13.    Timely respond to all motions filed by the chapter 13 trustee, and represent the Debtor in response
                  to other motions filed in the case including, but not limited to, motions for relief from stay.
           14.    Where appropriate, prepare, file, serve, and set for hearing motions to avoid liens on real or personal
                  property and motions to value the collateral of secured creditors as required by Local Bankruptcy Rule
                  3015-1(j).
           15.    Represent the Debtor at a discharge hearing, if required.

           EDC 3-096 (Rev. 5/1/12)                          Page 2 of 3
Filed 09/09/19                                             Case 19-25660                                                            Doc 7



           15.
           16.      Provide such other legal services as are necessary for the administration of the Debtor’s case before
                    the Bankruptcy Court.

           The fee charged for a chapter 13 bankruptcy is a matter for negotiation between the attorney and the Debtor.
           While Local Bankruptcy Rule 2016-1(c)(1) permits an initial fee of up to $4,000.00 in non-business cases, and
           $6,000.00 in business cases, lesser fees may be negotiated. These initial fees may be paid, in whole or in
           part, directly by the Debtor prior to the filing of the petition. To the extent not paid by the Debtor before the
           filing of the petition, the fees must be paid through the plan by the chapter 13 trustee.

           Initial fees charged in this case are $ 4,000.00 , and of this amount, $ 2,000.00               was paid by the Debtor
           before the filing of the petition. While this initial fee should be sufficient to fully and fairly compensate counsel
           for all pre-confirmation services and most post-confirmation services rendered in the case, where substantial
           and unanticipated post-confirmation work is necessary, the attorney may request that the court approve
           additional fees. If additional fees are approved, they shall be paid through the plan by the chapter 13 trustee
           unless otherwise ordered. The attorney may not receive fees directly from the Debtor.


           DATED: 9/5/2019                                                /s/ Michelle M. Castaneda
                                                                                           Debtor


           DATED:
                                                                                         Joint Debtor


           DATED: 9/5/2019                                                /s/ Nathan D. Borris, Esq.
                                                                                    Attorney for Debtor(s)




                                          Print Form                Clear Form




           EDC 3-096 (Rev. 5/1/12)                             Page 3 of 3
